﻿
84.	 Mr. President, it is my privilege to convey to you and, through you, to the representatives assembled here, the greetings of my Sovereign, His Majesty King Birenda Bir Bikram Shah Deva, and his best wishes for the success of the thirtieth session of the General Assembly.
85.	I should like to convey, on behalf of my delegation, our sincere congratulations to you on your unanimous election to the high office of the presidency of this General Assembly. My delegation pledges to you, Mr. President, its fullest co-operation and support in the discharge of your heavy responsibilities.
86.	I should also like to take this opportunity to express our deep appreciation of the services rendered by the outgoing President of the General Assembly, Mr. Abdelaziz Bouteflika, the Foreign Minister of the People's Democratic Republic of Algeria.
87.	My delegation feels that there have been some positive developments this year in the field of international relationship. Many international initiatives have been carried out with a view to finding out solutions to some of the very important and outstanding problems of the world, the most important of which is the recently concluded seventh special session of the General Assembly, which considered the problem of development and international economic co-operation. The session convincingly proved that it is co-operation along with political will, and not confrontation, which is essential for alleviating the constantly deteriorating international economic situation.
88.	The policy of detente has continued to be the main feature of international relations, with a promise for co-operation among major Powers.
89.	The Conference on Security and Co-operation in Europe, held at Helsinki, ended successfully with the signing of a Final Act by 35 nations, which is a genuine example of determination on the part of European countries to try to solve their problems peacefully among themselves and to live in an atmosphere of cooperation. We believe that the Conference will help further the cause of detente and brighten the prospect of peace in Europe. My Government has welcomed the Final Act of the Conference and has expressed its hope that the process of detente would be extended to all parts of the world.
90.	Among the various existing crisis spots in the world, the hotbed of war in the Middle East, by its dimensions and possible consequences for international peace and security, must be viewed as the most dangerous source of tension in the world today. Nepal has always been in favor of the peaceful settlement of international disputes. We continue to believe that the various relevant resolutions, including Security Council resolution 242 (1967), still provide a viable framework for the just and durable solution of the Middle East situation. Nepal's sincere desire to contribute to the peaceful settlement of disputes was amply demonstrated by its participation in the United Nations Emergency Force with a contingent of the Royal Nepalese Army.

91.	Nepal believes that the recently concluded Sinai agreement on disengagement, in so far as? stimulates and accelerates the reaching of a lasting just and comprehensive settlement of the Middle East crisis could constitute a significant step in the process of seeking peace for this dangerous hotbed of war wisdom and statesmanship shown by the leaders of both the countries in reaching this agreement is no doubt admirable. My delegation, however is of the
recognition of the legitimate national rights of the Arab people of Palestine is an essential element for the settlement of the Middle East question.
92.	In South-East Asia, the problems of Viet Nam and Cambodia have now come to an end. And having victoriously freed themselves from foreign intervention and domination, these countries are now engaged in the task of national reconstruction. We believe that assistance and co-operation from the United Nations and its other specialized agencies will be able to contribute to their task of national recovery and reconstruction.
93.	My delegation expresses its conviction that the establishment of peace in Indo-China will lead to the stabilization of the situation in the broader area and to the assertion of principles of non-alignment. Similarly, we also hope that the efforts of the countries of south Asia towards seeking solutions for outstanding problems and the initiated process of normalization of mutual relations between the countries of this region will be continued.
94.	The problem of Korea, which is still unresolved, is a source of tension. No permanent peace in the region is possible unless this question is settled to the satisfaction of both parties. We note that Members are taking this up as a matter of urgent attention of this session. My country hopes that both North and South Korea will reopen their dialog in the spirit of the joint communique of 4 July 19723 with a view to achieving the peaceful reunification of Korea. At the same time, the deliberations of this Assembly should contribute towards the creation of an atmosphere conducive to the aforementioned objective. Nepal will support any moves which will lead towards this goal.
95.	Cyprus has been a scene of disturbance to peace and security in the area. There is a pressing need for an agreed settlement of the Cyprus question. My country appreciates the personal initiatives taken by the Secretary-General in trying to find a solution to this complex problem through arrangements of various inter-communal consultations and negotiations between the parties under the auspices of the United Nations. We hope that the Cyprus question will be settled within the framework of respect for the independence, sovereignty, territorial integrity and non- alignment of the Republic of Cyprus through the full implementation of the United Nations resolutions.
96.	In addition, my delegation wishes to express its grave concern at the continuing tense situation brought about by the arms race. There is, therefore, an urgent need that more concrete international measures be taken in the field of disarmament. There have been certain encouraging initiatives and developments in re-
slowyearS in thiS field but progress has been extremely
97.	Nepal has always supported all moves and inter-national initiatives which aim at contributing directly or indirectly to the objective of disarmament. It has always raised its voice against the proliferation of nuclear weapons and all kinds of nuclear tests, in whatever form or environment they may be carried out.
98.	Nepal, being a peace-loving nation, is deeply committed to the cause of peace through disarmament. The General Assembly at its twenty-ninth session adopted almost 20 resolutions on various aspects of disarmament ranging from the creation of nuclear- free zones and the Declaration of the Indian Ocean as a zone of peace to the regulation of peaceful nuclear explosions and the convening of a world disarmament conference. All of those resolutions were supported by Nepal.
99.	There have been two major events this year in the field of disarmament. Three depositary Powers  the United States, the United Kingdom and the USSR simultaneously deposited in March 1975 their instruments of ratification, which made possible the immediate entry into force of the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction [resolution 2826 (XXVI), annex]. This Convention, which has been ratified by 40 nations, is the first real disarmament measure, since it calls for the destruction of stockpiles. The same kind of convention on chemical weapons has not yet, unfortunately, followed that course.
100.	The second important event has been the convening of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, held at Geneva in May of this year, in which my country had the privilege to participate as one of the few countries of Asia which is a party to the non-proliferation Treaty. Though the Conference could not reach any agreement, it adopted a Final Declaration [AjC.ll 1068, annex I], presented by the President of the Conference, which I think is quite significant.
101.	At that Review Conference, Nepal laid stress on the importance of the strengthening of the security system of non-nuclear-weapon States and the promotion of international co-operation in the peaceful uses of nuclear technology. It emphasized the urgent need to conclude a comprehensive test-ban treaty, covering underground explosives, because, in our view, it is an important step towards nuclear disarmament. We have, however, made our viewpoints clear on the necessity to make an exemption under the comprehensive test-ban treaty for peaceful nuclear explosions under the supervision and control of an international body possibly the International Atomic Energy Agency so that the legitimate concerns of these States that have seen the great potential benefits in peaceful nuclear explosions may be adequately met.
102. We are of the opinion that there should be a sufficient guarantee of security of non-nuclear-weapon States against the threat and use of nuclear weapons. We believe that it is the responsibility of the nuclear-weapon States to meet this obligation because it ultimately lies in a pledge by nuclear-weapon States not to use nuclear weapons against the non-nuclear- weapon States and against one another. We hope that some definite progress can be achieved in the foregoing areas by the time another review conference takes place, in 1980.
103.	The ultimate objective of all these efforts and initiatives should be general and complete disarmament, because it is only through general and complete disarmament that international peace and security, which is one of the main objectives enshrined in the Charter of the United Nations, can be achieved. We have therefore been in favor of the convening of a world disarmament conference in which all nations, whether big or small, developed or developing, nuclear or non-nuclear, could participate. It is a matter of regret that the Ad Hoc Committee established by resolution 3183 (XXVIII) has not yet been able to reach a consensus on such a vital question, but we hope that the Committee will be able to convince all the countries concerned, so that a constructive world public opinion can be formed towards the pursuance of this sacred goal.
104.	In the field of decolonization, there have been a number of welcome developments in Africa. With the exception of Angola, where the transition to independence has been marred by internal dissension, all the former Portuguese colonial Territories, such as Mozambique and the islands of Cape Verde and Sao Tome and Principe, have achieved their independence. We very much hope that Angolan leaders too will be able to reconcile their differences peacefully through negotiations and facilitate an early transition to full- fledged independence and thus help complete the decolonization process of all the former Portuguese colonial Territories.
105.	The constant refusal of the white minority regime of Southern Rhodesia to accept the just "one man, one vote" principle has been preventing the fulfillment of the aspirations of the people of Zimbabwe. It has denied the right of self-determination, freedom and independence to the people of Zimbabwe and has been consolidating its racist regime in total disregard of world public opinion; and in defiance of all the United Nations decisions.
106.	My delegation notes with concern the continuation of the racist regime in South Africa, which, because of its aggressive character, constitutes a source of danger to peace and security in the world. It has illegally continued to occupy the United Nations Territory of Namibia against the advisory opinion of the International Court of Justice.4 The decision of the General Assembly last year barring the delegation of South Africa from taking part in its work was designed to convince the racist Government of South Africa that its inhuman policy of apartheid was unacceptable to the international community. And yet South Africa has not only continued to deny the fundamental rights of human freedom and adamantly to pursue its racist policy of suppression of its people, in violation of the Universal Declaration of Human Rights, but also has been making a mockery of all United Nations decisions. More concrete international action should be taken to put an end to this deplorable situation for ever in South Africa.
107.	My delegation would like to congratulate Mozambique, Cape Verde, and Sao Tome and Principe on their achievement of independence. We welcome them into this comity of nations as new Members of this Organization. We hope that their admission to the United Nations will add to the strength of the Organization in dealing with the issues facing the world community today.
108.	There is an urgent need of international cooperation and understanding among nations, not only for the maintenance of peace and international security, but also for the solution of many social and economic problems of the world. The initiative of the United Nations in this respect could prove very useful and effective.
109.	The past year has seen the continuation of a series of United Nations conferences on global problems, including population, food, the law of the sea, industrialization, the World Conference of the International Women's Year, and so on. My country participated in all those conferences.
110.	As we are one of the least developed among the developing countries whose economy is based on agriculture, the conferences on problems of food and population were vital to us. The Second General Conference of the United Nations Industrial Development Organization [UNIDO], held at Lima from 12 to 26 March 1975, was also significant for us because we look to the prospect of industrialization for our rapid economic development. The Third United Nations Conference on the Law of the Sea was of great importance to us because of our land-locked character and also because of the fact that the right of free and unrestricted access to and from the sea would not only promote economic development by facilitating trade and industrialization but would also help us partake of the sea resources. The World Conference of the International Women's Year sought a new and comprehensive approach to the solution of the problems that women face in their respective societies. All those conferences except the one on the law of the sea  have come out with comprehensive plans of action and various recommendations.
111.	The third session of the Conference on the Law of the Sea recently held at Geneva could not reach a consensus, but the informal single negotiating text brought out by it will serve as a basis for the forthcoming conference, to be held in March here in New York. As the decision of that conference affects all nations, land-locked and coastal, it is hoped that the final convention will incorporate in it all reasonable concerns and claims of different interest groups.
112.	The present international situation is characterized by persistently deteriorating economic conditions in spite of the efforts made through international organizations. Given the complex and wide nature of the issues and problems involved, the real danger of economic turmoil without precedent is imminent, unless a more concerted and realistic approach in searching for solutions to all these problems is adopted.
113.	The turning-point in the present international economic activities was the sixth special session of the General Assembly, which adopted the Declaration and the program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and3202 (S-VI)] and set in motion a process in international relations. The Charter of Economic Rights and Duties of States, as approved by the twenty- ninth session of the General Assembly, was also a recommendation of the sixth special session. All those efforts made in long and arduous consultations and negotiations among nations will not bear any fruit unless all nations concerned show a spirit of co-operation and willingness.
114.	The recently concluded seventh special session, which had development and international economic co-operation as its theme, has amply demonstrated the seriousness and magnitude of the problem. It was encouraging to see that all nations, developed and developing, in spite of their differences, were willing to make efforts in trying to find a solution acceptable to all. The session has further proved that the interests of the developed and the developing countries cannot be isolated from each other and that there exists inter-dependence between the prosperity of the developed countries and the economic progress of the developing nations.
115.	It is a recognized fact that the economic progress of the developing countries depends primarily on the co-operation and understanding of the developed countries. The developing countries will never be able to prosper until the artificial restrictions of tariff and non-tariff barriers to the export of their primary goods are eliminated and an effective arrangement of international stocking and price stabilization and indexation has evolved, until the transfer of real resources from developed to developing countries is ensured and until a change in the present international monetary system is effected. The efforts of the seventh special session in these directions should be continuously pursued in order to bring about a speedy recovery from present economic ills and promote a healthy growth under a new atmosphere of international economic relationship.
116.	It is regrettable to note that the target of 0.7 per cent of gross national product envisaged to be forthcoming from industrial nations as their official development assistance to the developing countries, as set forth in the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], has not so far been achieved. It would have substantially increased the amount of aid for the developing countries and greatly contributed to their economic uplift. It was against that background that during the seventh special session [2334th meeting, para. 123] I made an appeal to the effect that development aid should no longer be viewed as an act of generosity on the part of the donor countries but should be treated as an obligation towards the economic development of the developing countries. With this in view, I suggested and I repeat here that this should be devised and developed as a concept of a sort of "international taxation" whereby the developed countries would have a sense of obligation to contribute to a certain extent to the development of developing countries.
117.	A challenge to all the international efforts and initiatives for economic development is posed by the economic situation of the least developed among the developing countries. My country, which is a mountainous agricultural country, falls within this category. The situation is further aggravated by its land-locked character. The land-locked countries are facing a double burden in their development efforts as the problem of heavy and additional transport costs, among many others, makes their development more expensive and, at the same time, offsets whatever meager benefit they may get from their development.
118.	It is therefore essential that adequate measures are taken for the economic uplift of these countries before their conditions deteriorate further, so that the objectives of the Second United Nations Development Decade may be achieved and the ever-widening economic disparity between nations be narrowed.
119.	It is a matter of great satisfaction that the international community, both within and outside the United Nations, has started to give recognition to the needs and aspirations of the least developed and land-locked countries. The Charter of Economic Rights and Duties of States, adopted by the twenty- ninth session last year, recognizes the free access to and from the sea by land-locked countries as one of the fundamental principles of international economic relations.
120.	The recommendations of the Conference of the Developing Countries on Raw Materials held at Dakar in February of this year certainly emphasized the need to grant favorable terms of trade to the least developed countries, recognized the right of landlocked countries to free access to and from the sea and urged the adoption of special measures to offset the disadvantages of their geographical position, including the establishment of a special fund for relieving the burden of their additional transportation costs. The UNCTAD Intergovernmental Group on the Transfer of Technology has also recently come out with some suggestions for special measures in favor of those countries, The Second General Conference of UNIDO this year also adopted a resolution urging special measures for the industrialization of the least developed and land-locked countries [see AH0112, para. 287].
121.	Mention may also be made of the Conference of Ministers for Foreign Affairs of No n-Aligned Countries, held at Lima in August, which adopted an Economic Declaration containing provisions for special measures in favor of the land-locked and the least developed countries [jee AH0217 and Corr.I, annex, p. 34].
122.	At the seventh special session, the General Assembly, on taking note in resolution 3362 (S-VII) of the special problems of those countries, recommended a series of measures in their favor, It also recommended that developed and developing countries in a position to do so should undertake special measures to assist in the structural transformation of the economies of the least developed and the land-locked developing countries.
123.	In the field of the transfer of resources, developed countries are called upon to include in their terms and conditions of assistance a preponderant grant element for the least developed and the [and-locked developing countries.
124.	Regarding industrialization, the Assembly at its seventh special session emphasized that special attention should be paid to the problems of the least developed and the land-locked developing countries in order to enable them to play their due role in the world economy as warranted by their human and material resources.
125.	At that special session the Assembly also recommended transmission to this regular session of the report of the Secretary-General regarding special measures in favor of the land-locked developing countries with a view to the immediate establishment of a special fund to offset the additional transportation costs of those countries. My delegation strongly urges that at this session we consider this urgent question and decide to establish such a fund, which should go a long way towards relieving the hardship of the land-locked developing countries*
126.	Since it represents one of the least developed and land-locked countries, my delegation is aware that all these proposals are very, very important. Further effective international actions should, however, be taken for the speedy implementation of all these proposals so that the aspirations of those nations may soon be realized.
127.	At a time when the present international economic crisis is causing additional hardship through the spiraling rising prices of all imports, the scarcity of necessary developmental goods, monetary instability and all adverse balances of payment, which are in turn causing the speedy depletion of the financial resources at our disposal, we are left with no alternative but to look towards international assistance and co-operation. The program of Action on the Establishment of a New International Economic Order and the special measures contained therein, adopted in favor of the most seriously affected countries, are of immense importance to a country such as ours. But, to our great concern and disappointment, my country has not so far been included in the list of those countries, despite the fact that we fulfill all the criteria laid for such inclusion. I have already appealed to this body, during the recently
* concluded special session [25.M/it meeting, ptira, 7J6], and I now repeat my appeal that Nepal be included in the list of most seriously affected countries.
128.	My sovereign, His Majesty King Birendra, recently said that Nepal's quest for peace stems from our basic belief in the inseparability of peace and economic prospects. In that sense Nepal believes there is no alternative to the world Organization, not only because it has successfully survived for 30 years and has been largely instrumental in the maintenance of peace and security by sparing mankind from a third global war, but also because it has increasingly been making remarkable strides towards the solution of economic, social and various other problems of a global nature, such as those of trade, economic development, the environment, food, population and the sea, which certainly require global solutions,
129.	Nepal's faith in the United Nations and its dedication to the principles of its Charter are total and complete. We shall always endeavor to our utmost and contribute to our maximum capacity in order to ensure that this international arsenal of peace is further strengthened and preserved for the welfare and prosperity of mankind as a whole.




